BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                 No. 06-15-00085-CV

                        In the Interest of E.R.C., a Minor Child



     (No. D-1-FM-10-003078 IN 200TH DISTRICT COURT OF TRAVIS COUNTY)


TYPE OF FEE                    CHARGES        PAID        BY
SUPP REPORTER'S RECORD              $554.00   UNKNOWN     BRANDI STOKES
SUPP REPORTER'S RECORD              $257.40   PAID        BRANDI STOKES
SUPP REPORTER'S RECORD              $456.40   UNKNOWN     BRANDI STOKES
REPORTER'S RECORD                 $5,284.52   PAID        BRANDI STOKES
STATEWIDE EFILING FEE                $30.00   TRANSFER    BRANDI STOKES
SUPREME COURT CHAPTER 51 FEE         $50.00   TRANSFER    BRANDI STOKES
FILING                              $100.00   TRANSFER    BRANDI STOKES
INDIGENT                             $25.00   TRANSFER    BRANDI STOKES


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                         IN TESTIMONY WHEREOF,
                                                         witness my hand and the Seal of
                                                         the COURT OF APPEALS for
                                                         the Sixth District of Texas, this
                                                         October 7, 2016.

                                                         DEBRA AUTREY, CLERK


                                                         By ___________________________
                                                                                 Deputy